

116 S1190 IS: Rural Access to Hospice Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1190IN THE SENATE OF THE UNITED STATESApril 11, 2019Mrs. Capito (for herself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for payments for certain rural health
			 clinic and Federally qualified health center services furnished to hospice
			 patients under the Medicare program.
	
 1.Short titleThis Act may be cited as the Rural Access to Hospice Act of 2019.
		2.Medicare payment for certain Federally qualified health center and rural health clinic services
 furnished to hospice patientsSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended— (1)in subsection (o), by adding at the end the following new paragraph:
				
					(4)Payment for attending physician services furnished by Federally qualified health centers to hospice
 patientsIn the case of services described in section 1812(d)(2)(A)(ii) furnished on or after January 1, 2020, by an attending physician (as defined in section 1861(dd)(3)(B), other than a physician or practitioner who is employed by a hospice program) who is employed by or working under contract with a Federally qualified health center, a Federally qualified health center shall be paid for such services under the prospective payment system under this subsection.; and
 (2)by adding at the end the following new subsection:  (x)Payment for attending physician services furnished by rural health clinics to hospice patientsIn the case of services described in section 1812(d)(2)(A)(ii) furnished on or after January 1, 2020, by an attending physician (as defined in section 1861(dd)(3)(B), other than a physician or practitioner who is employed by a hospice program) who is employed by or working under contract with a rural health clinic, a rural health clinic shall be paid for such services under the methodology for all-inclusive rates (established by the Secretary) under section 1833(a)(3), subject to the limits described in section 1833(f)..